Citation Nr: 9917171	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  Notice of this decision was issued by the 
Reno, Nevada RO.  The hearing conducted by the undersigned 
Member was held at the Oakland, California RO where the 
veteran was a former employee.


REMAND

The veteran is seeking entitlement to service connection for 
PTSD.  He alleges that he was the victim a sexual assault in 
service and, later, a second assault when he was threatened 
not to talk about the original attack.  The veteran was 
diagnosed with PTSD at a VA examination in February 1998.

In order to establish service connection for PTSD there must 
be medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy."  If the VA determines either that the 
veteran did not engage in combat lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998) (citations omitted).  

The veteran here did not engage in combat.  He did not serve 
in Vietnam, and his military occupational specialty was 
personnel specialist.  Accordingly, lay testimony alone is 
not sufficient to establish the required in-service stressor.  
38 C.F.R. § 3.304(f).  Credible supporting evidence is 
therefore required.

In March 1999, the United States Court of Appeals for 
Veterans Claims (Court) said that, in personal assault cases, 
the Secretary (VA) has undertaken a special obligation to 
assist a claimant in producing corroborating evidence of an 
inservice stressor.  See Patton v. West, 12 Vet. App. 272, 
280 (1999).  VA is required to comply with special 
evidentiary procedures for PTSD claims based on personal 
assault.  The procedures are found in VA Adjudication 
Procedure Manual M21-1 (M21-1), Part III, 5.14c (Feb. 20, 
1996).  These procedures recognize that personal assault 
cases may require development to alternative sources for 
information.  They also provide a generalized listing of 
possible indicators of a past sexual trauma.  In short, 
sexual assault cases must be developed following the 
guidelines in 5.14c.  Patton, 12 Vet. App. at 277-282.  Any 
such development under the guidelines should be reflected in 
any additional supplemental statement of the case, and must 
be documented in the claims folder.  

The veteran has alleged that various entries in his service 
medical records reflect behaviors cited in the procedures as 
a possible indicator of a past assault.  He has also alleged 
that a number of records that might corroborate his stressor 
have not been obtained.  In this respect, he argues that 
there may be records of in-service counseling following his 
November 1969 treatment for ingestion of medications.  While 
the veteran has admitted that there may not be a written 
record of his counseling, it is still necessary to attempt to 
locate the records, and to document any attempt made.  

In addition to the foregoing records his service personnel 
records, other than the DA Form 20 which already is of 
record, must be obtained.  These personnel records, to 
include performance evaluation reports, may support the 
veteran's contention on different points he has raised in 
making his claim.  The veteran also stated that his private 
treatment records from Kaiser Permanente, going back to 1979, 
should be requested, and that he has been receiving treatment 
for his PTSD from several VA sources.   Finally, the 
appellant testified at his April 1999 hearing that he had 
recently been awarded disability benefits by the Social 
Security Administration (SSA), and as those records may be 
beneficial to the appellant's claim further development is in 
order.

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, both VA and 
private, who may possess additional 
records pertinent to his claim for PTSD.  
The veteran should be asked to confirm 
whether or not all pertinent records from 
Kaiser Permanente have been obtained in 
light of the RO's development and the 
veteran's own submission in April 1999.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
treatment records identified which have 
not been previously secured.

2.  The veteran's service personnel 
records, to specifically include copies 
of performance evaluations, should be 
obtained and associated with the claims 
file.  Further, any reports of 
psychiatric/psychological counseling at 
Martin Army Hospital, Ft. Benning, 
Georgia, in November/December 1969 should 
be secured from either the National 
Personnel Records Center or the hospital 
itself.  As such that hospital should be 
contacted to determine if any counseling 
records may be on file and available.  
The veteran should also be asked if he 
has been successful in locating the Army 
counselor that he saw so that a 
statement, or treatment records, may be 
obtained directly from the counselor.

3.  The RO should contact the Social 
Security Administration for the purpose 
of obtaining a copy of the records upon 
which the veteran was awarded SSA 
disability benefits.

4.  The RO then should review the file 
and prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was or was not exposed to a 
stressor which is supported by credible 
supporting evidence.  In reaching this 
determination, the RO must address any 
and all credibility questions raised by 
the record.

5.  If a stressor is found to be credible 
and supported, or is otherwise § 3.304(f) 
compliant, the RO should, after 
completing the above actions, afford the 
veteran a VA psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed to include psychological 
testing including PTSD sub scales.  
Regarding the claim for PTSD, the RO must 
provide the examiner the summary of any 
stressor(s) described above, and the 
examiner is hereby instructed that only 
these credibly supported events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between any current 
symptomatology and any verified inservice 
stressor.  The report of examination 
should include the complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" the claims 
file, must be made available to the 
examiner for review.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
incomplete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should readjudicate the issue of 
entitlement to service connection for 
PTSD in light of relevant decisions, 
including Patton.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a supplemental statement 
of the case and provide an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
  The Board notes that treatment records from Kaiser for the period from 1986 to August 1998 are of record.


